NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ERVIN OROZCO,                              No.    17-70310

                Petitioner,                     Agency No. A205-712-195

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Luis Ervin Orozco, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The agency did not err in finding that Orozco failed to establish a cognizable

particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(in order to demonstrate membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      Substantial evidence supports the agency’s determination that Orozco

otherwise failed to establish that the harm he experienced or fears was or would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”).

      The BIA determined that Orozco’s political opinion claim and particular

social group claim related to past recruitment and forced labor were not properly



                                           2
before it. Orozco does not contend this was in error. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived).

      We do not consider Orozco’s contentions as to whether the government of

Guatemala is unwilling or unable to protect him because the BIA did not decide

the issue. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(review limited to the grounds relied on by the BIA).

      Thus, Orozco’s withholding of removal claim fails.

      In his opening brief, Orozco does not contend that the BIA erred in its

determination that he waived any challenge to the IJ’s denial of CAT relief. See

Lopez-Vasquez, 706 F.3d at 1079-80.

      PETITION FOR REVIEW DENIED.




                                         3